Citation Nr: 0835991	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  05-09 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim for service connection for residuals 
of a left shoulder injury.

2.  Whether new and material evidence has been received in 
order to reopen a claim for service connection for residuals 
of a leg injury. 

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for prostatitism. 

5.  Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for residuals of sacroiliac 
joint instability and curvature of the lumbar and cervical 
spine as a result of a fall during a February 2004 VA 
hospitalization.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in September 2003, 
July 2004, and May 2005 by the Columbia, South Carolina 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), 

In July 2008, the veteran submitted to the Board additional 
evidence for consideration in connection with the claims on 
appeal, along with a waiver of RO jurisdiction of such 
evidence.  The Board accepts this evidence for inclusion in 
the record on appeal.  See 38 C.F.R. § 20.1304 (2008).

In August 2008, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

The issues of whether new and material evidence has been 
received in order to reopen the claims for service connection 
for residuals of a left shoulder injury and for residuals of 
a leg injury as well as for entitlement to service connection 
for PTSD and for prostatitism are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The preponderance of the competent medical evidence 
establishes that the veteran does not have any additional 
musculoskeletal disabilities as a result of a fall during VA 
inpatient medical treatment at a VA Medical Center in 
Augusta, Georgia, in February 2004 found to be proximately 
due to VA carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing medical care or to an event not 
reasonably foreseeable in that treatment.


CONCLUSION OF LAW

The criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for residuals of sacroiliac 
joint instability and curvature of the lumbar and cervical 
spine as a result of a fall during a February 2004 VA 
hospitalization are not met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.358, 3.361, 3.800 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for entitlement to 
compensation benefits, pursuant to the provisions of 38 
U.S.C.A. § 1151, for residuals of sacroiliac joint 
instability and curvature of the lumbar and cervical spine as 
a result of a fall during a February 2004 VA hospitalization 
was received in November 2004.  Thereafter, he was notified 
of the provisions of the VCAA by the RO in correspondence 
dated in February 2005.  This letter notified the veteran of 
VA's responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Thereafter, the claim was reviewed and a supplemental 
statement of the case (SSOC) was issued in October 2006.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed 
cannot be established."  See 73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  Notice as to this matter was provided in March 
2006.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, service personnel records, post-
service VA treatment records, and private treatment records 
pertaining to his claimed musculoskeletal disabilities have 
been obtained and associated with his claims file.  He has 
also been provided with a VA medical examination that 
addresses the current state and etiology of his claimed 
disabilities.  

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Laws and Regulations

VA statutory law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  See 38 U.S.C.A. § 1151 
(West 2002).

VA regulations codifying the requirements for claims 
requesting benefits under 38 U.S.C. 1151(a) filed on or after 
October 1, 1997, became effective September 2, 2004.  See 69 
Fed. Reg. 46426 (Aug. 3, 2004).  A review of the record 
reveals that the veteran's claim for compensation was 
received in November 2004.

The regulations provide that benefits under 38 U.S.C. 
1151(a), for claims received by VA on or after October 1, 
1997, for additional disability or death due to hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  See 38 C.F.R. § 3.361 (2007).

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  Id.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  
In addition, the Board may consider regulations not 
considered by the agency of original jurisdiction if the 
claimant is not prejudiced by the Board's action in applying 
those regulations in the first instance.  See VAOPGCPREC 16-
92 (Jul. 24, 1992); VAOPGCPREC 11-97 (Mar. 25, 1997).  The RO 
did consider 38 C.F.R. § 3.361 as reflected in the September 
2006 statement of the case (SOC).  

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The veteran essentially contends that he currently suffers 
from sacroiliac joint instability, curvature of the lumbar 
and cervical spine, low back pain, and left hip pain as a 
result of a fall during a February 2004 VA hospitalization.  
In his November 2004 claim, the veteran indicated that he had 
possible left sacroiliac joint instability as well as slight 
curve of the lumbar and cervical area with head tilt to the 
right due to his fall injury. 

Private treatment records dated from July 1991 to March 1993 
from C.M., M.D. list findings of L5-S1 spondylolisthesis, L4-
5 first degree spondylolisthesis, and probable disc 
derangement in the mid-dorsal region.  May 1992 X-ray films 
revealed a scoliosis in the mid-dorsal region.  In March 
1993, the physician noted that the veteran suffered from low 
back pain that was probably associated with the bulging 
degenerative disc known to be existent at L4-5.

In February 2004, the veteran was hospitalized at a VA 
Medical Center for treatment of PTSD.  A February 15, 2004 VA 
inpatient treatment note reflects that the veteran was found 
on the floor after falling near the bathroom door and hitting 
his left hip.  Objective findings of swelling or bruises were 
not noted.  An additional treatment record indicated that the 
veteran was examined after his fall and had no physical 
complaints, no bony tenderness, and minimal tenderness to 
palpation in the superior gluteal area.  A February 16, 2004 
nursing assessment note was to the effect that the veteran 
was found on the floor of his room two days earlier.  He said 
that he did not remember what happened.  In the February 2004 
VA hospital discharge summary, it was noted that the veteran 
had one episode during hospitalization where he felt 
lightheaded and fell on the floor.  It was noted that he was 
examined by an on-call physician, did not have any external 
injuries, and complained of back and left hip pain which 
gradually improved.  

Two days after his discharge from VA hospitalization, a VA X-
ray of the left hip and pelvis revealed no evidence of a 
fracture or dislocation.  In a September 2004 VA treatment 
note, the veteran complained of low back and left hip pain 
that radiates down to his left lower extremity.  Physical 
examination findings were noted as normal lumbar spine range 
of motion, increased pain in posterior left hip on extension 
and bending, negative straight leg raising, and decreased 
sensation to pinprick and vibration at the great toes and L5 
distribution.  The examiner assessed left hip and leg pain.  
A September 2004 VA lumbosacral spine X-ray revealed no 
definite abnormalities.

VA treatment records detail that the veteran underwent 
physical therapy from October 2004 to January 2005.  An 
initial consultation report dated in October 2004 reflected 
complaints of left hip pain, lower extremity pain, and low 
back pain on the left side of the lumbar region.  On 
discharge in January 2005, the veteran was noted to have 
improved gait and decreased pain.  A February 2005 VA 
treatment note reflected complaints of low back pain when he 
voided .  An April 2005 treatment record listed an assessment 
of back pain and paravertebral muscle spasm with negative 
films and no radicular symptoms. 

A June 2005 VA general medical examination report, the 
veteran complained of continued low back and left hip pain.  
Physical findings were noted as full hip range of motion with 
no muscle spasms, erect posture without obvious spinal 
deformity, no limping noted on walking, no pain with 
palpation over the lower lumbar vertebral bodies or bilateral 
paraspinal muscles, and negative straight leg raising.  The 
examiner diagnosed chronic low back strain with radiation of 
pain to left hip.  It was further noted that the veteran had 
normal X-ray findings of the lumbar spine, hip, and pelvis.  

Additional VA treatment notes dated in January 2006 reflected 
complaints of low back pain that radiated to the left hip and 
left lower extremity.  The assessment was chronic low back 
pain, most likely sciatica.  The veteran continued to 
complain of back pain in an August 2006 treatment record. 

In the September 2006 VA examination report, the examiner 
noted that he had reviewed the veteran's claims file.  The 
veteran complained of pain on the left side of his back and 
down his left leg.  It was noted that the veteran walks with 
his right hip slightly externally rotated when compared to 
the left.  Physical examination findings reflected some 
limitation of lumbar spine motion, intact sensory 
examination, full motor strength, symmetrical reflexes, and 
painful straight leg raising test at 45 degrees.  A September 
2006 VA X-ray of the pelvis revealed no acute fractures or 
dislocations as well as unremarkable bilateral hip joints.  A 
September 2006 VA X-ray of the cervical spine listed an 
impression of multilevel degenerative disc disease and mild 
bilateral neural foraminal narrowing at C6-C7.  A September 
2006 VA X-ray of the lumbosacral spine revealed multilevel 
degenerative changes within the lumbar spine, most pronounced 
at L4-L5.

The examiner listed assessments of degenerative changes of 
the lower cervical spine and lumbar spine degenerative 
disease in his September 2006 addendum report.  He further 
noted that there was no evidence of sacroiliac joint 
instability or abnormal curvature of the lumbar or cervical 
spine.  He opined that the veteran's degenerative changes of 
the cervical and lumbar spine do not appear to be related to 
an acute injury but are of more of a chronic nature.  He 
indicated that it is less likely than not that the veteran's 
claimed condition was caused or became worse as a result of 
the VA medical treatment at the Augusta VA Medical Center.  
It was noted that an injury could cause an exacerbation of 
his claimed conditions but the veteran's disease seemed to be 
more chronic and was not the result of his fall. 

VA treatment notes dated in March 2007 reflect findings of 
unstable back condition, joint pain, and right flank pain.  A 
January 2008 VA neurology consultation note listed an 
impression of left lumbosacral radiculopathy with 
localization at S1 and abnormal bilateral H-reflex. 

Considering the claim in light of the above, the Board finds 
that entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, has not been established.  
In this case, objective medical evidence clearly establishes 
that the veteran's lumbar spine condition existed prior to 
his February 2004 VA hospitalization.  The Board further 
notes that the September 2006 VA physician's conclusions that 
the veteran's claimed musculoskeletal conditions were of a 
chronic nature and less likely than not caused or became 
worse as a result of the VA medical treatment in February 
2004 were based on a thorough examination of the veteran and 
a detailed review of the extensive documented medical 
evidence.  As such, the Board considers this opinion to be of 
great probative value in this appeal.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-
471 (1993) (the probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, 
and the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  
Significantly, neither the veteran nor his representative has 
presented, identified, or alluded to the existence of any 
medical evidence or opinion that directly contradicts the 
September 2006 VA's physician's conclusions.  There is also 
no evidence of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA during the February 2004 VA hospitalization or 
that the veteran's claimed fall injuries were an event not 
reasonably foreseeable during that treatment.

The Board has considered the contentions advanced by the 
veteran, his spouse, additional family members, and friends 
in connection with the claim, to include the August 2008 
videoconference hearing testimony.  To whatever extent these 
assertions are offered to establish that the veteran has the 
claimed disability a result of VA treatment, as laypersons 
without the appropriate medical training and expertise, they 
are not competent to render a probative opinion on the 
medical matters upon which this claim turns.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
Consequently, lay assertions in this regard have no probative 
value.

For the foregoing reasons, the claim for entitlement to 
compensation benefits, pursuant to the provisions of 38 
U.S.C.A. § 1151, for residuals of sacroiliac joint 
instability and curvature of the lumbar and cervical spine as 
a result of a fall during a February 2004 VA hospitalization, 
must be denied.  In arriving at the decision to deny the 
claim, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for residuals of sacroiliac 
joint instability and curvature of the lumbar and cervical 
spine as a result of a fall during a February 2004 VA 
hospitalization, is denied.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.  Information concerning the VCAA was provided to the 
veteran by correspondence dated in July 2003, April 2004, and 
March 2006.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) addressed directives 
consistent with the VCAA with regard to new and material 
evidence claims.  The Court held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought.  
The VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Id.

Unfortunately, the previous correspondence sent by VA in 
April 2004 does not adequately discuss the bases for the 
denial of the claims for service connection for left shoulder 
and bilateral leg injury residuals in the prior final rating 
decisions dated in May and October 1991, nor does it 
adequately notify the veteran of the specific evidence and 
information that is necessary to reopen his claim for service 
connection for these disabilities.  Therefore, the veteran 
should be provided with a proper notice letter that complies 
with the Court's holding in Kent.

As an initial matter, the Board notes that the veteran 
submitted claims for entitlement to service connection for 
PTSD and prostatitism in May 2003.  These claims were 
initially denied in a September 2003 RO rating decision.  
Thereafter, the veteran submitted additional evidence 
concerning these claims in September 2003 as well as a 
request to reopen his claims in April 2004.  In January and 
July 2004 rating decisions, the RO indicated that new and 
material evidence had not been submitted to reopen these 
claims for service connection.  Because additional pertinent 
and material evidence was received at the RO within one year 
of the date of the mailing of the notice of the September 
2003 rating decision (which prompted the January and July 
2004 rating decisions), the RO was required to consider that 
evidence in connection with the veteran's initial May 2003 
application for service connection for PTSD and for 
prostatitism because it is deemed as having been filed in 
connection with those claims.  See Roebuck v. Nicholson, 20 
Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 
161-62 (1999).  As such, the veteran's claims for service 
connection for PTSD and for prostatitism (as noted on the 
title page of this document) will be adjudicated on its 
merits on a de novo basis, rather than as applications to 
reopen.

Concerning his claim for service connection for PTSD, in a 
June 2006 statement, the veteran alleged he had an in-service 
stressful experience while on a flight from San Francisco to 
Vietnam in July 1967 when the plane had an engine fire and 
was forced to make an emergency landing in Alaska.  Further 
efforts consistent with the VA's duty to assist obligation 
are found to be necessary in order to assist the veteran in 
obtaining verification of this claimed in-service stressor 
leading to the onset of his claimed PTSD disability.  
Attention is called to VA Training Letter TL-07-02, 
(Resources for Research of Posttraumatic Stress Disorder 
(PTSD) Stressors and the TL07-02 Enclosures: Verification of 
In-Service Stressors Using Available Resources and Appendix A 
(Identification of Basic Information PTSD Stressor 
Corroboration Research), dated March 7, 2007.  Effective 
August 9, 2007, a stressor verification site was also added 
to VA's "Rating Job Aids" webpage.  Development should be 
undertaken pursuant to instructions provided in the training 
letter.

During his August 2008 hearing, the veteran reported that he 
was awarded entitlement to Social Security Administration 
(SSA) disability benefits.  The Court has held that where 
there is notice the veteran is receiving SSA disability 
benefits VA has a duty to acquire a copy of the decision 
granting such benefits and the supporting medical documents.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 372- 3 (1992).  
Although VA is not obligated to follow a determination made 
by SSA, these records may be relevant to the matters on 
appeal.

The claims file also reflects that the veteran has received 
medical treatment from the VA Medical Center (VAMC) in 
Augusta, Georgia; however, as the claims file only includes 
records from that facility dated up to March 2008, any 
additional records from that facility should be obtained.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  During his August 2008 hearing, 
the veteran reported that he had obtained private treatment 
for his claimed genitourinary condition in the last 5 to 10 
years with private physicians identified as Von Buedingen and 
Aniston/Anderson.  The AMC/RO should obtain and associate 
with the claims file all outstanding VA and private records.

Accordingly, in view of the foregoing discussion, the case is 
REMANDED for the following actions:

1.  The AMC/RO should send the veteran a 
corrective VCAA notice, as defined by the 
Court in Kent v. Nicholson, 20 Vet. App. 1 
(2006), as it pertains to the matter of 
whether new and material evidence has been 
received to reopen the claims for service 
connection for left shoulder and bilateral 
leg injury residuals.

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his claimed 
PTSD, genitourinary, leg, and left 
shoulder disabilities since January 1969.  
Of particular interest are any private 
treatment records from physicians 
identified as Von Buedingen and 
Aniston/Anderson for the period from 1998 
to the present.  Also of particular 
interest are any Augusta VAMC outstanding 
records of evaluation and/or treatment of 
the veteran's claimed PTSD, genitourinary, 
leg, and left shoulder disabilities, for 
the period from March 2008 to the present.  
After the veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder, 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review.

3.  Appropriate efforts should be taken to 
obtain a complete copy of the veteran's 
Social Security Administration disability 
determination with all associated medical 
records.

4.  The AMC/RO should contact the veteran 
and request additional details regarding 
his claimed stressor. The emergency plane 
landing incident must be more fully 
described with the date of the incident to 
within seven days if possible, the 
location of the incident, detailed 
description of the event, and any other 
identifying information.  The veteran is 
to be advised that verification of the 
incident he has described, and ultimately 
the grant of service connection, is 
predicated on his providing as detailed a 
response as possible.

5.  Regardless of the veteran's response, 
additional development regarding the 
claimed in-service stressor should be 
undertaken pursuant to VA Training Letter 
07-02, as well as employing the stressor 
verification site added to VA's "Rating 
Job Aids" webpage on August 9, 2007.  
Thereafter, if further development is 
required, this REMAND, copies of the 
veteran's DD Form 214, service personnel 
records, and any stressor statement 
submitted, should be sent by the RO to the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly U.S. 
Armed Services Center for Research of Unit 
Records (USASCRUR)). JSRRC should be 
requested to make an attempt to verify 
events related to the veteran's claimed 
stressors.  If unable to provide such 
information, they should be asked to 
identify the agency or department that may 
provide such information and follow-up 
inquiries should be conducted accordingly.

If any source requires a specific time 
period in order to search unit records, 
the AMC/RO should designate the two month 
time period from July 1967 to September 
1967 as well as any other time period 
supplied by the veteran in clarifying 
stressor data.  Once received, any 
documents must be reviewed in detail for 
purposes of stressor verification and 
associated with the veteran's claims 
folder.

6.  Following receipt of additional data 
from the NPRC, JSRRC, and/or any 
additional source, as well as the 
completion of any additional development 
suggested by the any of the aforementioned 
organizations, the RO must prepare a 
report detailing the nature of any in-
service stressful event(s), verified by 
the data on file.  The report and/or 
determination relating to each of the 
foregoing must then be added to the claims 
file.

7.  Thereafter, and only if one or more 
in-service stressors that has been 
verified, the veteran is to be afforded a 
VA medical examination by a physician in 
the specialty of psychiatry.  The purpose 
of such examination is to ascertain the 
nature and etiology of the veteran's 
claimed PTSD.  The veteran's claims folder 
in its entirety is to be furnished to the 
psychiatrist for use in the study of this 
case.  Such examination is to include a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive mental status evaluation.  
Any indicated diagnostic studies, 
including psychological testing, must also 
be accomplished if deemed warranted by the 
psychiatrist.  All established psychiatric 
diagnoses are then to be fully set forth.

It is requested that the psychiatrist 
offer an opinion, with full supporting 
rationale, as to whether the veteran has 
PTSD meeting the criteria of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994), and, if so, whether it is 
at least as likely as not that the 
veteran's PTSD is the result of any 
verified in-service event(s).  Such 
discussion must include the examiner's 
opinion as to the presence or absence of 
linkage between current symptoms of the 
veteran and any verified stressor(s).

8.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

9.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought on 
appeal remains denied, the veteran should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


